Citation Nr: 0200840	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  00-04 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the loss of use of the lower 
extremities with loss of bladder and bowel control.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, son, and daughter


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1957 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the benefit 
sought on appeal.


REMAND

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability of a 
veteran in the same manner as if such additional disability 
were service-connected.  For purposes of this section, a 
disability is qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran.  The proximate cause of the disability is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was the result of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991).  

The medical records disclose that the appellant underwent 
admission to a VA hospital in July 1998 for complications 
associated with multiple sclerosis.  The discharge summary 
notes a discharge diagnosis of multiple sclerosis with acute 
exacerbation.  This report indicated that the appellant 
presented with complaints of a two week history of difficulty 
walking, with increasing pins and needles sensation involving 
his legs and arms.  During the course of this admission, a 
routine magnetic resonance imaging (MRI) study of the brain 
and brain stem revealed a pineal tumor with moderate 
hydrocephalus.

The appellant was readmitted to the VA hospital in September 
1998 for excision of the pineal mass.  A right frontal 
external ventricular drainage, suboccipital craniectomy and 
supracerebellar approach with radical decompression of the 
pineal region tumor was performed on September 10, 1998.  A 
computerized tomography conducted on the first postoperative 
day revealed evidence of hemorrhage at the surgical bed at 
the level where the tumor was present.  Hemorrhage was also 
detected in the brain parenchyma surrounding the 
ventriculostomy catheter.  The appellant underwent placement 
of an external ventricular drainage catheter on September 12, 
1998.  The frontal catheter drainage catheter was 
discontinued on September 13, 1998.  The hospital report 
notes that following the surgery the appellant had a subacute 
onset of incontinence of stool and urine, and flaccid 
paraparesis with loss of reflexes in the lower extremities, 
greater on the left side than the right side.

The appellant and his representative contend that the 
appellant developed additional disability as a result of 
treatment rendered at the VA medical facility in Boston, 
Massachusetts (VAMC) in September and October 1998.  During a 
video conference hearing before the undersigned member of the 
Board in August 2001 it was asserted that the postoperative 
removal of the shunt utilized during the excise the pineal 
tumor resulted in paraparesis and loss of bladder and bowel 
control.  Of record is a September 2000 statement from a 
private physician who indicates that the paraparesis of the 
lower extremities and loss of bladder and bowel control were 
related to the September 1998 surgery and postoperative 
treatment. 

In conjunction with its adjudication of the appellant's 
claim, the RO requested the complete records of the VA 
treatment in question.  However, these records were not 
certified by an appropriate hospital official as being copies 
of all the treatment records.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 1991)), became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supercedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub. nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The implementing regulations were adopted 
on August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, and 
3.326(a).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, and 
5103A and the regulations implementing the 
VCAA, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), are fully 
complied with and satisfied.

2.  The RO should furnish the appellant the 
appropriate release of information forms in 
order to obtain copies of all VA and private 
medical records pertaining to treatment for 
paraparesis of the lower extremities and 
neurogenic bladder and bowel incontinence 
covering the period from February 1999 to the 
present.  The RO should then obtain all 
records which are not on file.

3.  The RO should take the appropriate action 
to obtain the original medical records or 
certified copies regarding the appellant's 
hospitalization at the VAMC from September 8, 
1998 to October 22, 1998, to include the 
operative report, doctor's orders, and 
nurses' and progress notes and the consent 
form.

4.  Thereafter, the appellant should be 
scheduled for a VA examination by a 
neurologist to determine the nature, 
severity, and etiology of any paraparesis of 
the lower extremities and neurogenic bladder 
and bowel incontinence.  The claims file and 
a copy of this REMAND must be made available 
to the examiner for review in conjunction 
with the examination.  

Following the examination and a review of the 
records the examiner is requested to render 
an opinion as to whether it is as likely as 
not that the veteran developed additional 
chronic disability, reported as paraparesis 
of the lower extremities and neurogenic 
bladder and bowel incontinence, during his 
hospitalization at the VAMC from September 8, 
1998 to October 22, 1998, which was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
on the part of VA or an event not reasonably 
foreseeable.  It is requested that the 
examiner comment on the September 2000 
private medical statement.  A complete 
rational for the opinion should be included 
in the report.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement Of The Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be allowed 
for response.

The case should then be returned to the Board for review, if 
in order.  The Board intimates no opinion, legal or factual, 
as to the ultimate disposition of this case.  The appellant 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




